Brace, J.
(dissenting). — The question for our consideration upon the return in this case is, whether the relator, who is a graduate of a reputable college of dental surgery, duly registered, and engaged in the practice of dentistry and dental surgery in the city of St. Louis, is exempt from jury service under the provisions of section 9, article 21 of the law governing courts in the city of St. Louis, and section 6062 Revised Statutes, 1889, which, upon this subject, are the same in substance. The question turns upon the meaning of the provision that, “No person * * * exercising the functions of * * * practitioner of medicine * * * shall be compelled to serve on any jury.”
The subject of the qualifications of jurors and the exemption of certain citizens from jury service has always, in this state, been purely a subject of statutory regulation, the first act having been passed by the territorial legislature in 1808, before the common law of England was introduced into the territory, (1 Territorial Laws, p. 198, sec. 2.), in which “practitioners of physic” were exempted from service on juries. This law was repealed in 1810 and a new one passed by which “all persons exercising the function of practi*355tioner of physic” were exempted. This continued to be the law until after the admission of the territory into the union as a state, when, in 1825, a new act was passed providing that “no person exercising the functions of a practitioner of physic shall be compelled to serve on any grand or petit jury.” This act was revised in 1835, in which .revision the provision reads, “No person exercising the functions of a practitioner of physic shall be compelled to serve on a jury.” (R. S. 1835, p. 343, sec. 9.) In the revision of 1845 it appears in precisely the same language as in the revision of 1835. (R. S. 1845, p. 627, sec. 9.) And also in the revision of 1855, except the word “physic” was changed to “medicine,” and as thus changed the provision has been carried into every revision since. So that the law on this subject is not only exclusively statutory, but is the same as it has always been since the sovereignty of the state began.
Service upon a jury of the country is a privilege as well as a duty, and, however regarded by the individual in any particular case is, in fact and in law, a position of honor and trust charged with the gravest responsibility, from the discharge of the duties of which no citizen ought to be exempted who is personally fit for the position,* except for the general welfare. Exemption from jury service is not granted as a personal favor, but for the public comfort and convenience, and in the light of this reason for its existence, should the law governing such service be interpreted and administered.
While the law on this subject and the reason for its existence remains the same to-day as on the day of its first enactment, its application now is not so simple as it wasx in the beginning, and for many years thereafter. While the early practitioners of medicine in the state were not necessarily M. D.’s or doctors of medi*356cine in the technical sense of the schools, they were all called doctors, and as such exercised the functions of doctors of medicine, surgeons and dentists, and generally treated indiscriminately all the ailments that human flesh and bone is heir to, whether external or internal, according to the light they possessed; and such continued to be the case down to the memory of the present generation, and doubtless still remains so in many of the rural districts of the state. But in the cities and more populous districts, we find now the functions formerly exercised by the doctor or practitioner of medicine of the olden time, divided up and exercised by specialists, each confining himself generally to the practice of a particular branch or department, of the science, such as surgeons, dentists, oculists,. aurists,1* etc.
While dentistry, as an independent calling, may have had an humble and comparatively recent origin, it has now become a very important branch of medical science (address N. S. Davis, M. D., Pres. Am. Med. Ass’n), and there are but few who have arrived at the age of those who are usually called to serve as jurors, who would not testify that when the exercise of its functions becomes necessary, it is as exigent as the exercise of most of the other functions of the general practitioner. The fact that this branch of the medical profession has grown to such proportions as to have its own independent colleges, and to confer its own degrees, and that it has become necessary that its practice should bo regulated by statute (2 R. S. 1889, chap. 110, art. 3), indicates the importance of the exercise of its functions to the public welfare. The fact that it is regulated in a separate article and as an independent calling from that of an M. D., doe’s not in any manner affect the character of those functions.
When, in 1871 the legislature first began the regu-
*357lation of the practice of medicine by general law, they were careful to preserve the exercise of the functions of the old practitioner of medicine to him, by exempting him from the operation of its provisions. (Laws, 1874, p. 111, sec. 3, and 1877, p. 343, sec. 1.) And whatever changes may have been made in the law since on this subject, the question of jury service or exemptions therefrom is not treated therein and they have nothing to do with the question in hand. The relator under the present law is authorized to exercise all the functions thus recognized that belong to his department óf medicine. They are now more extensive, more import-ant, and more exigent to the public welfare than they ever were before. He is within the purview of both the letter and reason of the law that exempts “a practitioner.of medicine from jury duty, and should have a peremptory writ commanding his discharge.
. In these views, Black, C. J.,. and Maceablane, J., concur.